IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


EDWARD T. EGAN,                          : No. 812 MAL 2015
                                         :
                 Petitioner              :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
           v.                            :
                                         :
                                         :
RACHEL MCGRAW EGAN,                      :
                                         :
                 Respondent              :

EDWARD T. EGAN,                          : No. 813 MAL 2015
                                         :
                 Petitioner              :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
           v.                            :
                                         :
                                         :
RACHAEL MCGRAW EGAN,                     :
                                         :
                 Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 12th day of April, 2016, the Petition for Allowance of Appeal is

DENIED.